Exhibit 10.3

EMPLOYMENT AGREEMENT

STEPHEN E. TREMBLAY

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of April 1, 2008 by and between
KRATON Polymers LLC, (“KRATON” or the “Company”), a Delaware limited liability
company, which is a wholly owned subsidiary of Polymer Holdings LLC (“Parent”),
a Delaware limited liability company and Stephen E. Tremblay (the “Executive”).

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company for a period commencing
on January 21, 2008 (the “Effective Date”) and ending on the day before the
third anniversary of the Effective Date (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with the third anniversary of the Effective Date and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless KRATON or
Executive provides the other party hereto 30 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

2. Position.

a. During the Employment Term, Executive shall serve as Chief Financial Officer
of KRATON. In such position, Executive shall have the duties and authority
commensurate with the position as shall be determined from time to time by the
Company. During the Employment Term, the Executive shall be subject to, and
shall act in accordance with, all reasonable instructions and directions and all
applicable policies and rules of the Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Company; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Company, from accepting appointment to or continue to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the annual rate of $350,000, payable in
regular installments in accordance with the Company’s usual payment practices.
Executive shall be entitled to annual reviews and increases in Executive’s Base
Salary, if any, as may be determined in the sole discretion of the board of
directors of KRATON (the “Board”).

4. Incentive Compensation. With respect to the first partial fiscal year and
each full fiscal year during the Employment Term, Executive shall be eligible to
earn an annual bonus award (an “Annual Bonus”) equal to (i) up to fifty percent
(50%) of Executive’s Base Salary (the “Target”) based upon the achievement of
performance objectives established by the Board, and (ii) up to 100% of the
Target if such performance objectives are exceeded due to extraordinary
performance, as determined by the Board. The “fiscal year” during the Employment
Term shall be equal to the calendar year unless otherwise established by the
Board. The performance objectives for payment of the Annual Bonus shall be
established in writing by the Board, on or before the end of the third month of
the applicable fiscal year.

5. Employee Benefits.

a. General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, (other than bonus, incentive or severance plans) as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company.

b. Other. During the Employment Term, Executive shall be eligible to participate
in the equity incentive plans of the Company, its Parent and TJ Chemical
Holdings LLC.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give KRATON at least 60 days advance written
notice of any resignation of Executive’s employment, subject to and in
accordance with the provisions of this Section 7 and subsections (a) through
(f). Notwithstanding any other provision of this Agreement, subject to
Sections 8, 9, 10, 11(j) and 11(m), the provisions of this Section 7 shall
exclusively govern Executive’s and the Company’s rights and obligations related
to termination of this Agreement and the rights and remedies upon termination of
employment with the Company and its affiliates.

a. By KRATON For Cause or By Executive Resignation without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by KRATON for Cause (as defined below) and shall terminate automatically upon
Executive’s resignation without Good Reason (as defined below), provided that
Executive will be required to give KRATON at least 60 days advance written
notice of any such resignation, and provided further that KRATON may elect to
waive such notice period and to pay Executive in lieu of such notice.

(ii) For purposes of this Agreement “Cause” shall mean (A) Executive’s continued
failure substantially to perform Executive’s duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written notice by KRATON to Executive of such
failure; provided that it is understood that this clause (A) shall not permit
KRATON to terminate Executive’s employment for Cause because of dissatisfaction
with the quality of services provided by or disagreement with the actions taken
by Executive in the good faith performance of Executive’s duties to KRATON,
(B) failure of Executive to maintain his principal residence in the same
metropolitan area as KRATON’s principal headquarters, which is currently located
in Houston, Texas, or elsewhere as mutually agreed to by Executive and Company,
(C) theft or embezzlement of Company property, (D) Executive’s conviction of or
plea of guilty or no contest to (x) a felony or (y) a crime involving moral
turpitude, (E) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s duties hereunder or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates, or (F) Executive’s breach of
the provisions of Sections 8 or 9 of this Agreement.

(iii) If Executive’s employment is terminated by KRATON for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive,
within 30 days following such termination with respect to (A)-(C) below and at
such time, if any, as the Employee Benefits under (D) below become due in
accordance with the applicable terms thereof:

(A) the Base Salary through the date of termination, to the extent not already
paid;

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with KRATON policy prior to the date of Executive’s
termination; and

(D) such vested Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company as described in Section 5(a)
(including, without limitation, any retirement benefits, medical, life insurance
or disability benefits, accrued but unpaid vacation or other benefits Executive
is entitled to pursuant to the terms of the applicable plans then in effect (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Obligations”)).

Following such termination of Executive’s employment by KRATON for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by KRATON if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”); provided that a termination on the
basis of a Disability must occur within 90 days of the date when Executive is
subject to termination due to Disability. Any question as to the existence of
the Disability of Executive as to which Executive and KRATON cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and KRATON. If Executive and KRATON cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

(B) a pro rata portion of any Annual Bonus that Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.

c. By KRATON Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by KRATON without Cause or by Executive’s resignation for Good Reason.

(ii) If Executive’s employment is terminated by KRATON without Cause (other than
by reason of death or Disability) or by Executive’s resignation for Good Reason,
other than in the event such termination occurs within one (1) year following a
Change in Control, which shall be governed exclusively by Section 7(d) hereof,
Executive shall be entitled to receive:

(A) At the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

(B) continuation of Executive’s annual Base Salary for a period of 12 months
following such termination (the “Severance Continuation Period”) which shall be
paid at the same time and in the same manner as if Executive had remained
employed by KRATON during such period; and

(C) medical benefits for Executive and his eligible dependents comparable to
those medical benefits Executive participated in on the date of termination
during the Severance Continuation Period, provided in any case such medical
benefits shall cease if Executive becomes entitled to medical benefits from a
new employer. KRATON may provide such medical benefits by paying the Executive’s
COBRA continuation coverage through such Severance Continuation Period.

(iii) For purposes of this Agreement, “Good Reason” shall mean (A) the failure
of the Company to pay or cause to be paid Executive’s Base Salary or Annual
Bonus (if any) when due, (B) a material reduction in Executive’s Base Salary,
the Target Annual Bonus opportunity described in Section 4 herein, or Employee
Benefits other than an across-the-board reduction in salary or bonus opportunity
for all of the members of the Company’s management team and other than a
decrease in Employee Benefits that applies to all employees otherwise eligible
to participate in the affected plan, (C) a relocation of Executive’s primary
work location more than 50 miles from the work location on the date hereof,
without written consent, or (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement; provided that
none of these events shall constitute Good Reason unless the Company fails to
cure such event within 30 days after receipt from Executive of written notice
specifying in reasonable detail the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given KRATON written notice thereof prior to such date.

The payments and benefits described in subparagraphs 7(c)(ii)(B) — (C) above
shall be subject to and conditioned upon the Executive’s execution and delivery
of a valid and effective general release and waiver, in a form satisfactory to
the Company, waiving all claims the Executive may have against the Company, its
affiliates and their respective executives, directors, partners, members,
shareholders, successors and assigns. Following Executive’s termination of
employment by the Company without Cause (other than by reason of Executive’s
death or Disability) or by Executive’s resignation for Good Reason, except as
set forth in Section 7(c)(ii), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment.

d. By KRATON Without Cause or Resignation by Executive for Good Reason Following
a Change In Control.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by KRATON without Cause or by Executive’s resignation for Good Reason.

(ii) If the Executive’s employment is terminated by KRATON without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason within one (1) year following a Change in Control, Executive shall be
entitled to receive:

(A) at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

(B) continuation of Executive’s annual Base Salary for the Severance
Continuation Period which shall be paid at the same time and in the same manner
as if Executive had remained employed by KRATON during such period;

(C) 1 times Annual Bonus calculated at the Target level payable as a lump sum;
and a pro rata portion of any Annual Bonus that Executive would have been
entitled to receive pursuant to Section 4 hereof in such year calculated by
taking the product of (a) his Target Annual Bonus multiplied by (b) a fraction,
the numerator of which is the number of days during which the Executive was
employed by the Company in the year of his termination and the denominator of
which is 365, as further adjusted to reflect the then-current bonus accrual as
it exists on the Company’s books as of the date of termination. All sums due
under this sub-paragraph shall be payable within thirty (30) days of Executive’s
termination of employment; and

(D) all health benefits including medical, dental and vision for Executive and
his eligible dependents comparable to those health benefits Executive
participated in on the date of termination during the Severance Continuation
Period, provided in any case such health benefits shall cease if Executive
becomes entitled to health benefits from a new employer. KRATON may provide such
health benefits by paying the Executive’s COBRA continuation coverage through
such Severance Continuation Period.

(iii) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(A) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all of the assets of the Company, Polymer Holdings,
or TJ Chemical Holdings (together, the “Entities”) to any Person or group of
related persons (a “Group”) for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), together with any affiliates thereof
other than to TPG III Polymer Holdings LLC, TPG IV Polymer Holdings LLC or J.P.
Morgan Partners LLC or any of their affiliates (hereinafter the “Sponsors”);

(B) the complete liquidation or dissolution of any of the Entities;

(C) (1) any Person or Group (other than the Sponsors) shall become the
beneficial owner (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, of equity interests of an Entity representing more than
40% of the aggregate outstanding voting equity interests of such Entity and such
Person or Group actually has the power to vote such equity interests in any such
election and (2) the Sponsors beneficially own (within the meaning of Section
13(d) of the Exchange Act), directly or indirectly, in the aggregate a lesser
percentage of the voting equity interests of an Entity than such other Person or
Group;

(D) the replacement of a majority of the board of directors of an Entity over a
two-year period from the directors who constituted such board at the beginning
of such period, and such replacement shall not have been approved by a vote of
at least a majority of the board then still in office who either were members of
such board at the beginning of such period or whose election as a member of such
board was previously so approved or who were nominated by, or designees of, the
Sponsors; or

(E) a merger or consolidation of an Entity with another entity in which holders
of the equity interests of the Entity immediately prior to the consummation of
the transaction hold, directly or indirectly, immediately following the
consummation of the transaction, less than 50% of the common equity interest in
the surviving corporation in such transaction and the Sponsors do not hold a
sufficient amount of voting equity interests to elect a majority of the
surviving entity’s board of directors.

(F) The payments and benefits described in subparagraphs 7(d)(ii)(B) - (D) above
shall be subject to and conditioned upon the Executive’s execution and delivery
of a valid and effective general release and waiver, in a form satisfactory to
the Company, waiving all claims the Executive may have against the Company, its
affiliates and their respective executives, directors, partners, members,
shareholders, successors and assigns. Following Executive’s termination of
employment by the Company as a result of a Change In Control, except as set
forth in Section 7(d)(ii), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment.

e. Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b), (c) or (d) of
this Section 7, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date. If Executive’s employment is terminated due to
Executive’s election not to extend the Employment Term, Executive shall be
entitled to receive the Accrued Obligations. If Executive’s employment is
terminated by KRATON other than for Cause following KRATON’s election not to
extend the Employment Term, Executive shall be entitled to receive (1) at the
times set forth in Section 7(a)(iii) hereof, the Accrued Obligations,
(2) continuation of Executive’s annual Base Salary during the Severance
Continuation Period at the same time and in the same manner as if Executive had
remained employed by KRATON during such period, and (3) medical benefits for
Executive and his eligible dependents comparable to those medical benefits
Executive participated in on the date of termination during the Severance
Continuation Period, provided in any case such medical benefits shall cease if
Executive becomes entitled to medical benefits from a new employer. KRATON may
provide such medical benefits by paying the Executive’s COBRA continuation
coverage through such Severance Continuation Period.

The payments and benefits described in this subparagraph (i) shall be subject to
and conditioned upon the Executive’s execution and delivery of a valid and
effective general release and waiver, in a form satisfactory to the Company,
waiving all claims the Executive may have against the Company, its affiliates
and their respective executives, directors, partners, members, shareholders,
successors and assigns. Following such termination of Executive’s employment
hereunder as a result either party’s election not to extend the Employment Term,
except as set forth in this Section 7(e)(i), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 8,
9 and 10 of this Agreement (and the Company’s potential severance obligation
under Section 7(e)(i) if applicable) shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h) hereof For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees as follows:

(i) During the Employment Term and, for a period of one year following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
engaged in a Competitive Business (as defined below), directly or indirectly
solicit or assist in soliciting on behalf of any entity engaged in a Competitive
Business, the business of any client or prospective client:

(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

(B) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year period immediately
preceding the Executive’s termination of employment; or

(C) for whom Executive had direct or indirect responsibility during the one-year
period immediately preceding Executive’s termination of employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in a Competitive Business;

(B) enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Company that is not in competition with a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, a Competitive Business shall not include a Permitted Company,
or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers partners, members or investors of the
Company of which it is reasonable to expect that Executive is aware.

(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the Employment Term, sells,
manufactures, licenses or provides, or has specific plans to do so, including
without limitation styrenic block copolymers made by anionic polymerization.

(iv) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in a Competitive Business which is publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

(v) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:

(A) solicit or encourage any employee of the Company to leave the employment of
the Company; or

(B) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control.

(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality; Inventions.

a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that he may retain
personal notes, notebooks and diaries and personally owned books, reference
material or information of a similar nature, that do not contain confidential
information of the type described in the preceding sentence of this section.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company.

b. Prior Inventions. Executive has attached hereto, as Exhibit A, a list
describing all material creations, inventions, and developments which were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company which relate to the Company’
proposed or current business, services, products or research and development
(collectively referred to as “Prior Inventions”). If no such list is attached,
Executive either will advise the Company that Prior Inventions exist but cannot
be disclosed because of prior existing confidentiality obligations or, absent
such advice, will be understood to represent that there are no such Prior
Inventions. If in the course of Executive’s employment with the Company,
Executive uses or relies upon a Prior Invention, or any works of authorship
(including software, related items, data bases, documentation, site content,
text or graphics), developments, improvements or trade secrets which were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company (“Prior Intellectual Property”)
in Executive’s creation or contribution to any work of authorship, invention,
product, service, process, machine or other property of the Company, Executive
will inform the Company promptly and, upon request, use Executive’s best efforts
to procure any consents of third parties necessary for the Company’ use of such
Prior Intellectual Property. To the fullest extent permissible by law, and to
the extent not in contravention of any prior legal obligation of Executive to
others all of which are disclosed to KRATON on Exhibit B, attached hereto,
Executive hereby grants the Company a non-exclusive royalty-free, irrevocable,
perpetual, worldwide license under all of Executive’s Prior Inventions to make,
have made, copy, modify, distribute, use and sell works of authorship, products,
services, processes and machines and to otherwise operate the Company’ current
and future business.

c. Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assigns to the Company, or
its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, which
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as “the Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, the chemical industry, or the application of technologies,
ideas, or processes directly or indirectly related to the business of the
Company or the chemical industry to any other industries or disciplines. For the
avoidance of doubt, the Company Inventions shall include any creations,
inventions or developments that relate directly or indirectly to a Competitive
Business. Executive further acknowledges that all original works of authorship
which are created or contributed to by Executive (solely or jointly with others)
within the scope of and during the period of Executive’s employment with the
Company (“the Company Copyrights”) are to be deemed “works made for hire,” as
that tenor is defined in the United States Copyright Act, and the copyright and
all intellectual property rights therein shall be the sole property of the
Company. To the extent any of such works are deemed not to be “works made for
hire,” Executive hereby assigns the copyright and all other intellectual
property rights in such works to the Company.

d. Contracts with the United States. Executive agrees to execute any licenses or
assignments of the Company Inventions or the Company Copyrights as required by
any contract between the Company and the United States or any of its agencies.

e. Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all the Company Inventions made by Executive (solely
or jointly with others) during the term and within the scope of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified to Executive or within the
Company’ policies, manuals or procedures by the Company. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

f. Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’ expense, in every way; consistent with applicable law, (1) to secure
the Company’s above rights in the Prior Intellectual Property and Company
Inventions and any of the Company’s Copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
and (2) to pursue any patents or registrations with respect thereto. This
covenant shall survive the termination of this Agreement. If the Company is
unable for any reason, after reasonable efforts, to secure Executive’s signature
on any document for this purpose, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact, for the limited purpose of acting for
and in Executive’s behalf and stead to execute such documents and to do all
other lawfully permitted acts in connection with the execution of such
documents.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 and 9 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available and in the event of a breach of Sections 8
and 9, shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. Except for the documents related to the Company
and its affiliates’ equity incentive plans, this Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company, there are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

f. Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates, to the extent permitted under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”).

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

KRATON Polymers LLC

c/o Texas Pacific Group

301 Commerce Street, suite 3300

Fort Worth, Texas 76102

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

j. Cooperation. Executive shall at the Company’s expense provide his reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

m. Insurance. Notwithstanding anything to the contrary herein:

(i) All rights the Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of the
Executive’s employment with the Company; and

(ii) So long as the Executive is employed by the Company and for a period of six
(6) years following the Executive’s termination of employment, the Company
agrees to purchase and maintain insurance for the Executive’s benefit, covering
director, officer and fiduciary liability on the same basis as active directors,
officers and/or fiduciaries, as applicable, of the Company.

n. Section 409A. If the Company reasonably determines that certain provisions of
the Agreement may result in a violation of Section 409A, then the Company may
make reasonable modifications to the Agreement without the Executive’s consent,
to attempt to comply with Section 409A and avoid the excise taxes that may be
imposed thereunder without giving rise to any claim that such modification
adversely affected Executive’s rights under the Agreement. This Agreement is
intended to comply with Section 409A, and shall be construed accordingly.

* * * * *

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  KRATON POLYMERS LLC /s/ Richard A. Ott
By:
Title:
STEPHEN E. TREMBLAY
/s/ Stephen E. Tremblay
 
By:
Title:

2